Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Caribbean American Health Resorts, Inc., a Minnesota corporation (the ”Company”), on Form 10-KSB for the period endingDecember 31, 2006 as filed with the Securities and ExchangeCommission on the date hereof (the “Report”),I, Halton Martin, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: 1. The Annual Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this Annual Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Halton Martin Dated: January 8, 2008 Halton Martin Chief Executive Officer and Principal Financial Officer
